GILLETTE, P. J.
Petitioner, the prevailing party in Cascade Forest Products v. Accident Prev. Div., 60 Or App 255, 653 P2d 574 (1982), seeks an award of an attorney fee pursuant to the Oregon Administrative Procedures Act (APA). We decline to award a fee.
In our original opinion in this case, we reversed in part a decision of a Workers’ Compensation Board referee that had upheld citations issued to petitioner by the Accident Prevention Division (APD) for violations of certain safety regulations. Our reversal was based on the fact that the referee had failed to make certain necessary findings in connection with the validity of the two citations. 60 Or App at 260-61. However, there was no suggestion in our opinion of any lack of substantial evidence to make the necessary findings on remand.
Under such circumstances, no award of attorney fees under ORS 183.495 — the statute on which petitioner relies— appears appropriate. Davidson v. Employment Division, 63 Or App 600, 666 P2d 261 (1983) (63 Or App at 605); see Van Gordon v. Ore. State Bd. of Dental Examiners, 63 Or App 561, 666 P2d 276 (1983) (63 Or App at 567).
Petition for attorney fee denied.